DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-20 recite the limitation "the system" in the preamble of each of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the examination, “the system” will be treated as “the controller”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-15, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (PG Pub. 2018/0,095,676 A1) [hereafter Zhao], and further in view of Iljazi et al. (PG Pub. 2017/0,004,056 A1) [hereafter Iljazi].

As per claim 1, Zhao teaches:
A method of protecting data in a data storage system, comprising: receiving, by a controller, the data for storage in a non-volatile memory (NVM) array of the data storage system having a total number P of physical packages that includes a number L of spare physical packages, wherein each one of the P physical packages is mapped to one of a plurality of logical packages; (Zhao, ¶ [0012], array of storage devices, ¶ [0035], SSD, ¶ [0029-0030], array controller, hot spares and hot spare tripe unit, ¶ [0022], mapping logical block address to physical disk addresses)
storing, by the controller, a respective portion of component codewords on the number (P-L) physical packages of the NVM array; (Zhao, ¶ [0011], erasure schemes or erasure codes, ¶ [0012], array controller, ¶ [0013], 
in response to one of the (P-L) physical packages failing, dynamically remapping the failed physical package to one of the logical packages mapped to one of the available spare physical packages; (Zhao, ¶ [0044], hot spares initially not included in chunk groups for storing user data and parity means hot spares will be mapped as a chunk group after the reconstruction of data on a failed unit)
performing erasure decoding to recover the data from the failed package; and (Zhao, ¶ [0043-0045], reconstruction of a failed storage device in accordance with the erasure scheme)
rewriting the recovered data from the failed package into the one of the available spare physical packages (Zhao, ¶ [0033], reconstructing data and parity and storing them in the hot spare stripes reserved for data recovery)
Zhao does not specifically teach:
reading at least the failed physical package and inserting virtual zeros into the respective portion of the component codewords corresponding to the failed physical package;
However, Iljazi in an analogous art teaches:
adding all zeros when replacing the failing memory device (Iljazi, ¶ [0044], adding a default pattern such as all zeros when replacing the failing memory device, ¶ [0078], solid state memory)


As per claim 2, the rejection of claim 1 is incorporated and Zhao further teaches:
remapping the failed physical package to a lowest order spare physical package (Zhao, ¶ [0059], ordering in ascending order before converting list to a chunk group mapping table and mapping the list elements to the actual storage device IDs)

As per claim 3, the rejection of claim 1 is incorporated and Zhao further teaches:
switching the logical package mappings of both the failed physical package and the one of the available spare physical packages (Zhao, ¶ [0022], logical to physical mapping, ¶ [0035], chunk group look up mapping table where hot spares take over failed chunk group)

As per claim 4, the rejection of claim 1 is incorporated and Iljazi further teaches:
during encoding of the L spare physical packages, inserting virtual zeros into a data portion of the logical packages corresponding to the L spare physical packages (Iljazi, ¶ [0044], adding a default pattern such as all zeros in the portions where cloning is not possible when replacing the failing memory device and rebuilding, ¶ [0078], solid state memory)

As per claim 5, the rejection of claim 1 is incorporated and Iljazi further teaches:
after remapping, reading the component codewords from the P physical packages; (Iljazi, ¶ [0045], storing the encoded data slices associated with the failing memory device in another memory device)
for purposes of decoding the component codewords, inserting virtual zeros into the logical package that was remapped to the failed physical package; and (Iljazi, ¶ [0044], adding a default pattern such as all zeros in the portions where cloning is not possible when replacing the failing memory device)
sending the component codewords to decoders to recover the data from the failed physical package (Iljazi, ¶ [0045, deleting corrupted slices within the replacement memory device, ¶ [0048], transferring the new encoded data slices and rebuilding encoded data slices)

As per claim 6, the rejection of claim 1 is incorporated and Iljazi further teaches:
after remapping, reading the component codewords from the P physical packages; and (Iljazi, ¶ [0045], storing the encoded data slices associated with the failing memory device in another memory device)
for purposes of decoding the component codewords, inserting virtual zeros into all the logical packages that are mapped to the spare physical packages (Iljazi, ¶ [0044], adding a default pattern such as all zeros in the portions where cloning is not possible when replacing the failing memory device and rebuilding)

As per claim 7, the rejection of claim 1 is incorporated and Zhao further teaches:
determining, in response to the physical package failure, whether the system has any available spare physical packages (Zhao, Fig. 2A, ¶ [0043-0045], chunk group lookup table indicating available hot spares during a repair of a failed disk)

As per claim 8, the rejection of claim 7 is incorporated and Zhao further teaches:
updating, in response to the remapping of the failed physical package to one of the logical packages mapped to one of the L spare physical packages, a conversion look-up table containing mappings of the logical packages to the physical packages (Zhao, ¶ [0022], mapping logical block address to physical disk addresses, ¶ [0035], chunk group look up mapping table where hot spares take over failed chunk group)

Claims 9-12 are system claims corresponding to the method claims 1-4 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1-4 above, and Zhao teaches a NVM array; and a controller coupled to the NVM array (Zhao, ¶ [0012], array of storage devices, ¶ [0035], SSD, ¶ [0030], array controller).

As per claim 13, the rejection of claim 9 is incorporated and Iljazi further teaches:
read the component codewords from the logical packages that don't correspond to the spare physical packages; (Iljazi, ¶ [0044], cloning where encoded slices are accessible to be read)
for purposes of decoding the component codewords, insert virtual zeros into the logical packages corresponding to the spare packages; and (Iljazi, ¶ [0044], adding a default pattern such as all zeros in the portions where cloning is not possible when replacing the failing memory device)
send the component codewords to decoders to recover the data originally stored in the failed physical package (Iljazi, ¶ [0044], adding a default pattern such as all zeros in the portions where cloning is not possible when replacing the failing memory device and rebuilding)

As per claim 14, the rejection of claim 9 is incorporated and Iljazi further teaches:
wherein the controller is further configured to: read component codewords from the physical packages that are mapped to logical packages that are not the spare physical packages; and (Iljazi, ¶ [0044], cloning where encoded slices are accessible to be read)
for purposes of decoding the component codewords, insert virtual zeros into all the logical packages that are mapped to the spare physical packages (Iljazi, ¶ [0044], adding a default pattern such as all zeros in the portions where cloning is not possible)

Claim 15 is a system claim corresponding to the method claims 7, 8 combined and are rejected for the same reasons set forth in connection of the combined rejections of claims 7, 8 above.

Claims 17, 18 are product claims corresponding to the method claims 1, 3 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 1, 3 above.

Claim 19 is a product claim corresponding to the system claim 13 and is rejected for the same reasons set forth in connection of the rejection of claim 13 above.

Claim 20 is a product claim corresponding to the method claims 4, 7, 8 combined and are rejected for the same reasons set forth in connection of the combined rejections of claims 4, 7, 8 above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Iljazi, and further in view of OFFICIAL NOTICE.

As per claim 16, Zhao further teaches:
incorporating 5 spare packages (Zhao, Fig. 2A, ¶ [0040])
Zhao and Iljazi do not specifically teach:
wherein the system has 24 packages including 5 spare packages, wherein the respective portion is less than or equal to the number of symbol erasures the system can recover
However, examiner takes OFFICIAL NOTICE that:
incorporating 24 packages including 5 spare to provide erasure coding is well-known in the art
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate 24 packages including 5 spare packages, wherein the respective portion is less than or equal to the number of symbol erasures the system can recover.  Applicant has not disclosed that using 24 packages including 5 spare packages provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with any other known erasure coding configuration because different configuration provides varying efficiency and reliability and desired efficiency and reliability can be achieved by configuration of choice.  
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Zhao and Iljazi to obtain the invention as specified in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

PG Pub. 2020/0,210,335 A1 discloses the use of erasure coding in a storage device and providing bad block spare overprovisioning.
PG Pub. 2011/0,131,472 A1 discloses an SSD incorporating spare storage to provide fault tolerance and utilizing erasure coding to improved reliability.
See PTO-892 for remaining references not listed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        January 28, 2022